Colburn, J.
The plaintiff having offered evidence tending to show that, about a year and a half before the injuries for which the action was brought, one of the horses which the defendant was driving at the time of the accident had been frightened and had run away, it was competent for the defendant to show that this fact would not affect the horse at the time of the accident.'
Whether a horse which had been frightened and had run away, and had not run again for a year and a half, was any more likely to run than if he had not run before, was not, we think, a matter of common knowledge, and not unlikely to be a matter upon which the jurors, or most of them, had had no experience, and had no knowledge. This being so, it was competent for the defendant to call witnesses who had had especial and extended experience with horses, to express opinions upon the subject, based upon their experience.
The witnesses were not asked, and did not express opinions, as to the care the defendant used, or ought to have used, at the time of the accident. They were only asked whether a horse, which had been frightened and had run, and had not run again for more than a year and a half, required any more care than it otherwise would; which was merely another form of asking whether, in the case supposed, such a horse was any more likely to run again than if it had not run before.

Exceptions overruled.